Citation Nr: 0625220	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-39 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1997 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.

The Board notes that in February 2005, the veteran filed a 
claim for service connection for left knee disability as 
secondary to his service-connected left ankle condition.  
This claim has been separately adjudicated and has, thus far, 
not been appealed.


FINDING OF FACT

The veteran does not have a left knee disability that is 
related to active service.


CONCLUSION OF LAW

The veteran does not have a left knee disability that was 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

Prior to initial adjudication of the veteran's claim, VA met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005). 

A letter dated in July 2003 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The July 2003 letter informed him that additional 
information or evidence was needed to support his claim, and 
asked him to send any medical reports he had to VA.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).   

 Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
veteran was also accorded a VA examination in October 2005.  
38 C.F.R. § 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

II.	Entitlement to service connection for a left knee 
disability

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The first question that must be addressed, therefore, is 
whether there is medical evidence of a current disability.  

The record includes medical reports from October 2002 when, 
while on National Guard duty, the veteran presented with 
complaints of left knee pain.  No specific injury or time was 
noted.  Physical examination of the veteran's knee 
demonstrated no effusion, full range of motion, tender medial 
joint line, patello femoral crepitus, McMurrays test pain, 
and no pop medial joint line.  The medical provider noted 
collaterals and cruciates were intact.  The impression was 
left knee probable chondromalacia, medial meniscus tear, or 
chondral defect medial compartment.  The Report of Medical 
Examination noted left knee tender medial joint line, patello 
femoral crepitus and listed left knee possible medial 
meniscus, patello femoral crepitus under the summary of 
defects and diagnoses.  An orthopedic evaluation was 
recommended.

VA treatment records indicate that the veteran underwent a 
physical examination in January 2004 for the purpose of 
establishing health care.  Positive findings included that 
the veteran's left knee was painful since service.  

No other treatment records for a left knee problem are 
included in the record.    

Also of record is a February 2003 letter from the veteran's 
brother, a physician, who stated that he consulted with the 
veteran within weeks of his discharge from the military 
regarding the pain in his left knee and that it was his 
opinion that it was at least as likely as not that his 
current pain in his left knee was due to injuries he 
sustained while in the military.

The veteran was afforded a VA medical examination in October 
2005.  X-rays of the left knee were normal and the diagnoses 
included normal left knee.

The Board finds it important to point out that without a 
recognized injury or disease entity, VA is not authorized to 
award compensation for reported symptomatology.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a) (Service connection is awarded 
for "a particular injury or disease resulting in 
disability..."); see also Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999); aff'd in part sub nom.   Sanchez-
Benitez v. Principi, 259 F.3d 1356, 1363 (Fed. Cir. 2001) 
(The CAVC held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.)  

The only medical opinion of record which even comes close to 
a diagnosis for the left knee is the October 2002 impression 
of left knee probable chondromalacia, medial meniscus tear, 
or chondral defect medial compartment.  However, a medical 
opinion based on speculation, without supporting clinical 
data or other rationale, does not provide the required degree 
of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  As noted above, an orthopedic consult was 
recommended.  However, there is no indication in the record 
that this consultation was conducted to confirm an actual 
diagnosis.  

The evidence does not otherwise show the presence of a 
current chronic left knee disability.  Without a disability, 
there can be no entitlement to compensation.  See Degmetich 
v. Brown, 104 F.3d 1328 (1997).  Moreover, pain alone, 
without a diagnosed or identifiable underlying malady or 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  See Sanchez- 
Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in 
part, and vacated and remanded in part sub nom.  Sanchez- 
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

In the absence of competent evidence which suggests that the 
veteran's left knee pain constitutes a chronic disability, 
the Board has no basis on which to consider the veteran's 
left knee pain as anything more than a medical finding or 
symptom.  The veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his 
claim.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  Absent a showing of a current chronic disability 
which is related to service, and competent medical evidence 
indicating that the veteran has normal left knee based on x-
ray and clinical evaluation, entitlement to service 
connection for a left knee disability must be denied as a 
preponderance of the evidence is against the claim.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application 


ORDER

Entitlement to service connection for a left knee disability 
is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


